MEMORANDUM **
Shan Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals that adopted and affirmed an immigration judge’s (“IJ”) ruling denying his requests for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction *579under 8 U.S.C. § 1252. We review for substantial evidence, Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s determination that Singh did not demonstrate that he was persecuted on account of an enumerated ground, because he testified that his arrests were related to a dowry dispute with his brother-in-law. See Molina-Morales, 237 F.3d at 1051-52. Accordingly, substantial evidence supports the IJ’s denial of his claims for asylum and withholding of removal. See id. at 1052.
Furthermore, because Singh has not shown that it is more likely than not that he will be tortured if removed to India, we reject his CAT claim. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.